                                                             l '. ~~nc SDNY
                                                             DOCUI\IEN T

UNITED STATES DISTRICT COURT                                 , ELECTRONICALLY FILED
SOUTHERN DISTR ICT OF NEW YORK                               DOC#:
                                                                     - --·~-+~4+----..---
---------------------------------- X                         DA 1 E FILED:
NEW YORK CITY DISTRICT COUNCIL                                                ---'---+----
OF CARPENTERS ,
                                                        19 Civ . 4006(VM)
                             Plaintiff,

         against                                        ORDER

INTEGRATED BUSINESS LLC ,

                             Defendant.
-------------------------- - -- ------x
VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this action indicates that

although the petition was filed on May 3,                    2019,    and service was

accepted on June 24,          2019,    to date no answer has been recorded.

Accordingly, it is hereby

     ORDERED      that      plaintiffs     are   directed     to     advise     the    Court

within   thirty     ( 30)    days     of   the   date   of    this    Order       of   their

contemplation with regard to further prosecution of this action.

In the event no timely response to this Order is submitted by that

date the Court may dismiss the complaint without further notice

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure .


SO ORDERED.

Dated:     New York , New York
           February 18 , 2020



                                                 ~      VICTOR MARRERO
                                                                              £
                                                           U.S . D.J.
